83254: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-25391: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83254


Short Caption:WIMAN VS. REFAELYCourt:Supreme Court


Related Case(s):82763


Lower Court Case(s):Clark Co. - Eighth Judicial District - A803928Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantCheri Rene WimanP. Sterling Kerr
							(Law Offices of P. Sterling Kerr)
						Taylor L. Simpson
							(Law Offices of P. Sterling Kerr)
						


RespondentCoty RefaelyMichael S. Strange
							(Michael S. Strange & Associates, LLC)
						





Docket Entries


DateTypeDescriptionPending?Document


07/22/2021Filing FeeFiling Fee due for Appeal. (SC)


07/22/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-21142




07/22/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)21-21146




07/22/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-21148




07/23/2021Filing FeeFiling Fee Paid. $250.00 from Law Offices of P. Sterling Kerr.  Check no. 6881. (SC)


07/23/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-21321




07/26/2021MotionFiled Respondent's Motion to Dismiss Appeal. (SC)21-21457




07/26/2021AppendixFiled Respondent's Appendix of Exhibits to Motion to Dismiss Appeal. (SC)21-21458




07/26/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)21-21465




08/03/2021Notice/IncomingFiled Appellant's Notice of Settlement. (SC)21-22539




08/16/2021Order/ProceduralFiled Order.  The deadlines for filing documents in this appeal are suspended pending further order of this court. Appellant shall have until September 2, 2021, to file and serve a stipulation or motion to dismiss the appeal or a response to respondent's motion to dismiss the appeal.  (SC)21-23839




08/27/2021MotionFiled Stipulation/Dismiss Appeal. (SC)21-24966




08/31/2021Order/DispositionalFiled Order/Stipulated Dismissal.  Pursuant to the stipulation of the parties, and cause appearing, this appeal is dismissed.  The parties shall bear their own costs and attorney fees.  fn1[Any relief regarding the bond for costs on appeal must be sought in the district court.  NRAP 7.  No action will be taken in regard to the motion to dismiss filed on July 26, 2021.]  Case Closed/No Remittitur Issued.  (SC)21-25391





Combined Case View